Title: To James Madison from Bird, Savage, and Bird, 10 February 1803 (Abstract)
From: Bird, Savage, and Bird
To: Madison, James


10 February 1803, London. The writers have not heard from JM since their letter of 7 Jan., a copy of which they include. They have received 25 Nov. and 16 Dec. letters from Gallatin and treasurer Thomas Tudor Tucker with remittances of £12,000 and £450, which they have credited to the respective accounts according to the secretary’s directions. The bills were discounted in the customary manner. “It unfortunately has happened subsequent to these appropriations owing to our being disappointed of large remittances wch. we had every reason to expect would have come to our hands from very considerable debts due to us in America & the West Indies we have been under the necessity of suspending payments, & we are sorry to say the United States will be our Creditors for the balance of what we have not paid on the respective accounts, which we are making out to deliver to Mr King.” The debts due to them are sufficient to pay all creditors and leave “a handsome Surplus.” Collection will take time, however, and “we throw ourselves on the Clemency of your self & the Government to abstain from molesting our property & partner in America” and join in the “general plan of Indulgence” expected to be adopted by all creditors as soon as the company prepares a general statement of affairs that will secure its assets for the benefit of creditors. They request JM’s “friendly and influential Exertions” to carry out their wishes.
 

   
   RC and enclosure (DNA: RG 59, Letters Received from Bankers). RC 2 pp. Docketed by Wagner as received 8 Apr. Enclosure (1 p.) is a printed 7 Feb. 1803 statement to the creditors giving substantially the same explanation for suspending payments as in the RC.



   
   The merchant banking firm of Bird, Savage, and Bird was founded in London in 1782. In 1799 the partners established the house of Robert Bird and Company in New York to avoid European hostilities and take advantage of American shipping to the Far East. Bird, Savage, and Bird of London did considerable business with South Carolina merchants and New York shippers and also marketed U.S. government debt in London. In March 1802 the London firm began to encounter difficulties, and it stopped payment on 7 Feb. 1803. Henry Merttins Bird and Benjamin Savage were declared bankrupt in June; Robert Bird and Company also failed. In the final balance, Bird, Savage, and Bird showed liabilities of £280,000 and capital of £69,000, with the U.S. as a substantial creditor. Final payment to the creditors was not made until 1830, and total repayments amounted to 5s. 6d. on the pound on the unsecured liabilities (S. R. Cope, “Bird, Savage & Bird of London: Merchants and Bankers, 1782 to 1803,” Guildhall Studies in London History, 4 [1981]: 202–3, 206–8, 209–10, 213–15).


